Exhibit 10.41
DANA HOLDING CORPORATION
STOCK APPRECIATION RIGHTS AGREEMENT
Date of Grant:                                        
     1. The Award and the Plan. As of the Date of Grant set forth in the Award
Notification preceding or accompanying this Stock Appreciation Rights Agreement
(the “Agreement”), Dana Holding Corporation (“Dana”) grants to you the right to
receive the aggregate dollar value of appreciation (collectively,
“Appreciation”) in the Market Value Per Share of Dana’s common stock (each a
“SAR”), in an amount equal to (a) the Market Value of the SAR as of the date of
exercise minus (b) the Exercise Price set forth in the Award Notification. Any
undefined terms in this Agreement appearing as defined terms will have the same
meaning as they do in the Dana Holding Corporation 2008 Omnibus Incentive Plan,
as amended and/or restated from time to time (the “Plan”). Dana will provide a
copy of the Plan to you upon request.
     2. Right to Exercise.
     (a) Subject to Sections 2(b) and (c), 4 and 6 below, the SAR will become
vested and exercisable by you as set forth in the Award Notification. To the
extent the SAR is vested and exercisable, it may be exercised in whole or in
part.
     (b) Notwithstanding Section 2(a) above, the SAR will become immediately
vested and exercisable in full, if at any time prior to the termination of the
SAR, a Change in Control will occur.
     (c) The SAR is exercisable by delivery of an exercise notice to Dana or its
designated administrator that will state the election to exercise the SAR and
the number of SARs in respect of which the SAR is being exercised. Upon
exercising the SAR, you will receive from us, the Appreciation for each SAR
exercised. Dana’s obligation arising upon the exercise of this SAR will be paid
100% in cash, net of any amounts required to satisfy our withholding
obligations. SARs withheld to satisfy withholding obligations will be valued at
its Market Value Per SAR on the date of exercise. Any fractional share due to
you upon exercise shall be rounded down to the nearest whole share.
     (d) Notwithstanding Section 2(a) above, if you should die or become
Disabled while in the employ of Dana or any Subsidiary, this SAR will
immediately become vested and exercisable in full and will remain exercisable
until terminated in accordance with Section 4 below.
     3. Tax Withholding. The Appreciation will be subject to withholdings to
satisfy mandatory tax withholding obligations.
     4. Termination. This SAR will terminate on the earliest of the following
dates:
     (a) The date on which you cease to be an employee of Dana or any
Subsidiary, if your employment with Dana or a Subsidiary is terminated for
Cause;
     (b) Six (6) months after you cease to be an employee of Dana or a
Subsidiary, unless you cease to be an employee by reason of death, Disability,
Normal Retirement or termination for Cause;

 



--------------------------------------------------------------------------------



 



     (c) One (1) year after your death if you die while an employee of Dana or a
Subsidiary (in which case the SAR becomes immediately exercisable in full
pursuant to Section 2(c) herein);
     (d) Three (3) years after your permanent and total disability if you become
Disabled (as described in Section 2(c) above) while an employee of Dana or a
Subsidiary; and
     (e) Ten (10) years from the Date of Grant.
     5. SAR Nontransferable. This SAR is not transferable by you otherwise than
by will or the laws of descent and distribution.
     6. Compliance with Law. Dana will make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, this SAR will not be
exercisable if such exercise would result in a violation of any such law.
     7. Adjustments. Dana will make any adjustments in the SAR that Dana may
determine to be equitably required to prevent any dilution or expansion of your
rights under this Agreement that otherwise would result from any (a) stock
dividend, stock split, reverse stock split, combination of shares,
recapitalization or other change in the capital structure of Dana, (b) merger,
consolidation, spin-off, split-off, spin-out, split-up, separation,
reorganization, partial or complete liquidation involving Dana or other
distribution of assets, issuance of rights or warrants to purchase securities of
Dana, or (c) other transaction or event having an effect similar to any of those
referred to in Section 7(a) or 7(b) hereof. Furthermore, in the event that any
transaction or event described or referred to in the immediately preceding
sentence will occur, Dana will provide in substitution of any or all of your
rights under this Agreement such alternative consideration as Dana may determine
in good faith to be equitable under the circumstances.
     8. No Dividend Equivalents. You will not be entitled to dividend
equivalents.
     9. No Employment Contract. This SAR is a voluntary, discretionary award
being made on a one-time basis and it does not constitute a commitment to make
any future awards. Nothing in this Agreement will give you any right to continue
employment with Dana or any Subsidiary, as the case may be, or interfere in any
way with the right of Dana or a Subsidiary to terminate your employment.
     10. Relation to Other Benefits. Any economic or other benefit to you under
this Agreement or the Plan will not be taken into account or considered as
salary or compensation in determining any benefits to which you may be entitled
under any profit-sharing, retirement or other benefit or compensation plan
maintained by Dana or any Subsidiary and will not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of Dana or a Subsidiary.
     11. Information. Information about you and your participation in the Plan
may be collected, recorded and held, used and disclosed for any purpose related
to the administration of the Plan. You understand that such processing of this
information may need to be carried out by Dana and its Subsidiaries and by third
party administrators whether such persons are located within your country or
elsewhere, including the United States of America. You consent to the processing
of information relating to you and your participation in the Plan in any one or
more of the ways referred to above.
     12. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan will govern. The Board (or a committee of the
Board) acting pursuant to the Plan, as constituted from time to time, will,
except as expressly provided otherwise herein, have the right to determine any
questions which

2



--------------------------------------------------------------------------------



 



arise in connection with the grant of the SAR hereunder. By your acceptance of
the SAR under this Agreement, you acknowledge receipt of a copy of the
Prospectus for the Plan and your agreement to the terms and conditions of the
Plan and this Agreement.
     13. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that the SAR granted under this Agreement and the Plan be “stock
rights” exempt from the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
you. This Agreement and the Plan will be administered in a manner consistent
with this intent. Reference to Section 409A of the Code is to Section 409A of
the Internal Revenue Code of 1986, as amended, and will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
     14. Amendments. Any amendment to the Plan will be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment will adversely affect the your rights under
this Agreement without your consent (provided, however, that your consent will
not be required to an amendment that is deemed necessary by Dana to ensure
compliance with Section 409A of the Code).
     15. Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provisions so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid and legal.
     16. Successors and Assigns. Without limiting Section 5 hereof, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of Dana.
     17. Governing Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.
[signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed by an appropriate
officer of Dana Holding Corporation and by you, both as of the day and year
first above written.

         
 
        DANA HOLDING CORPORATION    
 
       
By:
       
 
 
 
   

Name:
       
 
 
 
   

Title:
       
 
 
 
   
 
              Recipient Signature    
 
              Print Name    

4